Title: Thomas Jefferson to Alexander H. Everett, 19 September 1816
From: Jefferson, Thomas
To: Everett, Alexander Hill


          
            Monticello Sep. 19. 16.
          
          Th: Jefferson returns to mr Everett his thanks for the care he has been so good as to take of the Programme of the Harlaem society of sciences, recieved from mr Van Marum, and now come safe to hand: and
			 he avails himself with pleasure of this occasion of assuring him of his great esteem and respect.
        